NUMBER 13-07-00654-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 





THE UNIVERSITY OF TEXAS PAN AMERICAN, 	Appellant,


v.

BELINDA SALINAS, 	Appellee.

 
On appeal from the County Court at Law No. 4 
of Hidalgo County, Texas.
_____________________________________________________   _

MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Rodriguez and Garza

Memorandum Opinion Per Curiam

	Appellant, The University of Texas at Pan American, perfected an appeal from an
order denying its plea to the jurisdiction based on sovereign immunity.  Appellant has filed
a motion to dismiss its appeal.  See Tex. R. App. P. 42.1(a)(1).  Appellant requests that the
Court grant its motion to dismiss the appeal and tax costs against the party incurring same.
	The Court, having considered the documents on file and appellant's motion to
dismiss the appeal, is of the opinion that the motion should be granted in part and denied
in part.  Appellant's motion to dismiss is GRANTED, and the appeal is hereby DISMISSED. 
See id. 
	Appellant's motion is DENIED insofar as it requests that we tax costs against the
party incurring same.  The motion fails to indicate an agreement between the parties
regarding costs, and accordingly, costs are taxed against appellant.  See Tex. R. App. P.
42.1(d) ("Absent agreement of the parties, the court will tax costs against the appellant."). 
	Appellee, Belinda Salinas, has also filed a motion to dismiss this appeal.  Her
motion is DISMISSED AS MOOT.  Any other pending motions are likewise DISMISSED
AS MOOT.
	Having dismissed the appeal at appellant's request, no motion for rehearing will be
entertained, and our mandate will issue forthwith.  

							PER CURIAM
Memorandum Opinion delivered 
and filed this the 21st day of February, 2008.